Citation Nr: 1827089	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-41 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for asbestosis, as due to asbestos exposure. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia; and that office forwarded the appeal to the Board.  

In a February 2018 correspondence, the Veteran withdrew his request for a Board hearing.  Thus, the Veteran's request for a Board hearing is deemed withdrawn. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Here, the Veteran has asserted that his in-service exposure to asbestos contributed to his current respiratory disease.  The Veteran contends that when he was stationed in Germany, he stayed in the barracks, which were heated with steam heat and pipes wrapped with asbestos pipe wrap.  Also he contends that he worked in a maintenance shop for three months during his service, during which he was exposed asbestos product. 

Here, although the Veteran's service treatment records are silent for any diagnosis, treatment or complaint related to an asbestos-related diseases, the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV- 3.  Additionally, an asbestos-related disease can develop from brief exposure to asbestos.  Id.

In a February 1999 x-ray report, Dr. R.H. noted that the results of the x-ray examination are consistent with asbestosis.  Also, in a January 2008 medical record, Dr. S.D. notes that the Veteran has a diagnosis of asbestosis with a history of a significant exposure with a sufficient latency period of time.  Dr. S.D. also notes that there is bilateral interstitial fibrosis as seen radiographically, and the presence of rales on physical examination that did not clear with coughing.  Although the Board finds that the medical records show a diagnosis of asbestosis, because Dr. S.D. did not provide a rationale for his opinion, the Board finds there is not sufficient evidence to support a finding that the Veteran's diagnosis of asbestosis is related to his service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A] medical opinion... must support is conclusion with an analysis that the Board can consider and weight against contrary opinions.")

Thus, as there is a current disability, competent assertions of in-service exposure, and a question of whether it is related to some other exposure, a remand is therefore warranted for an examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran with a qualified medical professional to determine the etiology of his asbestosis.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided.  The examiner must provide an opinion to the following:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's asbestosis had its onset in, or is otherwise caused by, the Veteran's military service, to include as due to asbestos exposure.

In offering this opinion, the examiner is asked to discuss whether the Veteran's asbestosis is related to the Veteran's pre-service civilian occupation as a laborer, in which he chipped and seared welding burrs on ships.  

The VA examiner is asked to address whether the Veteran's asbestosis is related to his active service based on his occupational specialty in the Field Artillery.  Additionally, the examiner must consider and discuss the Veteran's lay statements in which he contends that when he was stationed in Germany, he stayed in the barracks, which were heated with steam heat and pipes wrapped with asbestos pipe wrap.  And that he worked in a maintenance shop for three months during his service, during which he contends that he was exposed asbestos product.

Lastly, the examiner is asked to address whether the Veteran's asbestosis is related to his post-service occupation.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted or because of some other reason.

2.  THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





_________________________________________________
YVETTE R.WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




